Citation Nr: 1017256	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  02-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1968 to December 1970.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a March 2002 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, declined to reopen a claim of service connection for a 
psychiatric disorder.  In a decision issued in October 2003, 
the Board denied the Veteran's claim to reopen.  The Veteran 
appealed that decision to the Court.  In July 2006, the Court 
issued a decision and order that vacated the October 2003 
Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in 
the Court's decision.  In September 2008, the Board remanded 
the case to satisfy notice requirements in accordance with 
the Court's decision.  In February 2010, the Veteran 
submitted additional argument to the Board.  See 38 C.F.R. 
§ 20.1304(c).

The matter of entitlement to service connection for a 
psychiatric disorder based on de novo review is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1. A final Board decision in February 1998 denied service 
connection for a psychiatric disorder essentially on the 
basis that such disability was not etiologically related to 
the Veteran's service.

2. Evidence received since the February 1998 Board decision 
raises questions about the nature and etiology of the 
Veteran's current psychiatric disorder, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a psychiatric disorder, and raises a 
reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a psychiatric disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in a claim to reopen a previously finally denied claim, 
VCAA notice must notify the claimant of the meaning of new 
and material evidence and of what evidence and information 
(1) is necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

This case is before the Board on remand from the Court 
pursuant to its July 2006 decision.  The Court found that VA 
had not provided the Veteran with adequate notice as required 
by Kent, and that the Veteran was prejudiced by this notice 
insufficiency.  Accordingly, the Board remanded this case for 
Kent-compliant notice.  In November 2008, the Veteran was 
advised that his claim for service connection for a 
psychiatric disorder had been denied previously in February 
1998 because he had not submitted any evidence showing that 
there was a nexus between his current psychiatric disorder 
and his service.  Therefore, in order to reopen his claim, he 
would have to submit new and material evidence related to 
this fact.  Such notice complied with Kent.  Regardless, 
inasmuch as this decision grants that portion of the claim 
that is being addressed (reopens the claim), there is no 
reason to belabor the impact of the VCAA on this matter.  Any 
notice error or duty to assist omission is harmless. 

B.	Legal Criteria, Factual Background, and Analysis

A February 1998 Board decision, in pertinent part, denied the 
Veteran's claim of service connection for a psychiatric 
disorder based upon findings that his current psychiatric 
disorder manifested several years after his separation from 
service and was not shown to be related to his service.  That 
decision is final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. 
App. 173,  179-80 (2003); Justus v. Principi, 3 Vet. App. 510 
(1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Evidence of record in February 1998 included:

* Statements from the Veteran to the effect that he believed 
his ethnicity coupled with his military service caused his 
mental problems.  He also stated that his psychiatric (and 
medical) problems rendered him unable to work, and that he 
had experienced mental problems since separation from 
service, but was too embarrassed to seek treatment.  

* His service treatment records (STRs) showing that in an 
April 1968 service entrance report of medical history, he 
reported having suffered from depression, but denied 
receiving any treatment from a psychiatrist.  His associated 
service entrance physical examination was silent for any 
significant defects or abnormalities, and subsequent STRs 
were likewise silent for any complaints, findings, treatment, 
or diagnosis of a psychiatric disorder.  On November 1970 
service separation examination, a psychiatric clinical 
evaluation was normal.  

* The report of a March 1971 VA examination (conducted in 
association with the Veteran's claim of service connection 
for penile ulcers), showing that his nervous system 
(neurological and psychiatric/personality) was normal.

* A September 1994 response to a request for private 
treatment records related to a 1986 inpatient stay, which 
noted that the Veteran had been a patient at the Psychiatric 
Institute of the Medical College of Hampton Roads, but that 
facility had closed and the records could not be located.  

* VA outpatient treatment records showing that in June 1993, 
the Veteran complained of paranoia, especially in large 
crowds, and of hearing voices.  He reported having long 
periods of social isolation and chronic suicidal thoughts 
with thoughts of overdosing, but indicated that he would 
never attempt suicide as he would not know what compounds to 
use to overdose.  In December 1993, the Veteran underwent 
psychiatric evaluation.  He reported that his symptoms of 
confusion, suspicion of other people, and hearing voices 
dated back to his teen years; chronic schizophrenia, paranoid 
type, was diagnosed.  August to November 1994 VA outpatient 
treatment records included notations stating that the Veteran 
was "disabled for work" because of his medical and 
neurological conditions.  

* July to October 1994 private treatment records from 
Comprehensive Mental Health Services showing diagnoses of 
depressive disorder, not otherwise specified (NOS), and 
personality disorder, NOS.  

* The report of an October 1994 examination by Dr. W.W.M., 
the Veteran's private physician; bipolar disorder, mixed with 
psychotic features and paranoid schizophrenia, by history, 
were diagnosed.  Subsequent evaluation by Dr. W.W.M. in 
February 1997 confirmed the diagnosis of chronic paranoid 
schizophrenia.

Evidence received since the November 2000 rating decision 
includes:

* July 2000 to February 2001 outpatient treatment records 
from Hampton VA Medical Center (VAMC) showing that the 
Veteran received treatment for chronic paranoid 
schizophrenia.  On December 2000 mental health clinic, intake 
assessment, it was noted that the Veteran denied having ever 
been hospitalized in a psychiatric unit and also denied a 
history of attempted suicide or any other lethal acts.  The 
physician commented that, per the Veteran's account, there 
was some questionable history at the time of his release from 
service and suggested that he may have been medically 
discharged (noting that the Veteran currently has 
psychological disability status).  [The Veteran's DD 214 
reflects that he received a regular (not medical) discharge 
from service.]  

* November 2000 to April 2002 outpatient treatment records 
from Richmond VAMC showing that the Veteran received 
treatment for chronic paranoid schizophrenia.  In September 
2001, he denied any past psychiatric admissions but reported 
that he had attempted suicide in 1984 by hanging a t-shirt 
around his neck and in the 1970s by overdosing.  

Reopening of the Claim

The Board finds that the evidence received since the February 
1998 Board decision is new and material because it was not 
before agency decision-makers at that time, and directly 
addresses the unestablished fact necessary to substantiate 
the claim.  Specifically, the claim was denied in February 
1998 based essentially on a finding that there was no 
competent (medical) evidence to show that the Veteran's 
current psychiatric disorder was incurred in service or was 
related to his service.  Treatment records received since the 
February 1998 Board decision include treatment records noting 
the Veteran's report that he tried to commit suicide in the 
1970s.  [Notably, he was separated from service in December 
1970.]  When taken at face value, as is required when 
determining solely whether to reopen a previously denied 
claim, the additional evidence received is competent evidence 
that relates to the matter of a nexus between the Veteran's 
current psychiatric disorder and his service (see Savage, 
supra), and raises a reasonable possibility of substantiating 
the claim.  Thus, the additional evidence received is new and 
material and is sufficient to reopen the claim of entitlement 
to service connection for a psychiatric disorder.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.

REMAND

As was noted, the Veteran alleges he has had psychiatric 
problems ever since his separation from service.  A September 
2001 treatment record from the Richmond VAMC reflects that 
the Veteran reported attempting suicide, in the 1970s by 
overdosing and in 1984 by hanging a t-shirt around his neck.  
As records of treatment associated with both suicide attempts 
would likely contain pertinent information, they should be 
secured, if available.

Also, the Board notes that evidence in the claims file 
suggests that the Veteran may be receiving Social Security 
Administration (SSA) disability benefits.  See March 1995 
statements from the Veteran and his former representative, 
G.M.J.  As medical records considered in conjunction with an 
SSA award may contain information that has bearing on a claim 
for VA disability benefits and are constructively of record, 
clarification must be sought from the Veteran as to whether 
he is in receipt of SSA disability benefits.  If it is 
determined that he is, his SSA records must be secured and 
considered before a determination is made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran has not been afforded a VA examination 
in this matter.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court has held that credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation is enough to 
satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The evidence of record reflects 
that the Veteran has a current diagnosis of chronic paranoid 
schizophrenia, and that he has complained of continuous 
symptomatology since service.  Based upon the foregoing, the 
Board finds that the "low threshold" standard in McLendon 
is met, and that an examination to secure a medical advisory 
opinion is indicated.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of all treatment 
or evaluation he has received for a 
psychiatric disorder, records of which are 
not already associated with the claims 
file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran.  The RO should 
specifically obtain complete records of 
treatment or evaluation he received in 
association with/following his suicide 
attempts in the 1970s and in 1984.  

2. 	The RO should also seek 
clarification from the Veteran as to 
whether he receives SSA disability 
benefits; if so, the RO should secure from 
SSA copies of all medical records 
considered in their determination on the 
appellant's claim for such benefits.

3. 	The RO should then arrange for the 
Veteran to be afforded an examination by a 
psychiatrist to determine the nature and 
likely etiology of his psychiatric 
disability.  The Veteran's claims file (to 
include this decision) must be reviewed by 
the examiner in conjunction with the 
examination.  Upon examination and 
interview of the Veteran, and review of 
pertinent medical history, the examiner 
should provide opinions responding to the 
following:

(a) What is (are) the diagnosis(es) for 
the Veteran's current psychiatric 
disability(ies)?  

(b) For each psychiatric disability 
diagnosed, please provide an opinion as to 
whether such is, at least as likely as not 
(50 percent or better probability), 
related to the Veteran's service.

The examiner must explain the rationale 
for all opinions given.

4. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


